Title: Alexander Garrett to James Madison, 28 June 1833
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                28th. June 1833
                            
                        
                        Annexed I send for your approval, my check on the President & Directors of the Literary Fund, for
                            Five thousand dollars; you will recollect, that in the letter I sent you some time ago, from Mr. Pendleton the Proctor, he
                            suggested the necessity of drawing the above sum, so as to meet the quarter salaries to the Professors on the first of
                            next month, and that the Va. Auditor has authorised the check to be drawn accordingly. With my best wishes for good
                            health, I remain Dr. Sir Your Mo. Obt. Servt.
                        
                            
                                Alex Garrett
                            
                        B U Va
                    